Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on December 2, 2020. Examiner withdraws the double patenting rejection as Terminal Disclaimer was filed and approved.
Claims 1-19 are pending.
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered and are moot in new grounds of rejection.
The instant claim limitation is directed towards invention relating to host based non-volatile memory clustering using network mapped storage. Prior art of records discloses, Kegan discloses methods, systems and protocols for interaction between computers and storage devices including NVM, a Network Interface Controller which couples the storage serve to a network. A host computer includes a host central processing unit (CPU), a host memory and a host NIC, which couples the host computer to the network. The host computer runs a program that is configured to receive commands in accordance with a protocol defined for accessing local storage devices connected to a peripheral component interface bus of the host computer, and upon receiving a storage access command in accordance with the protocol, to initiate a remote direct memory access (RDMA) operation to be performed by the host and server NICs so as to execute on the storage server, via the network, a storage transaction specified by the command. The received command are in a submission queue and initiating the RDMA operation of the submission queue via the network to the device memory. After the storage device has committed the storage transaction, a completion notification, written by the NIC connected to the host 
Additionally, Bergsten discloses initiating cluster parameters that govern how a non-volatile memory (NVM) cluster functions and operates. Submission and completion queues of shared NVM on other nodes in the NVM cluster are mapped based on details of the shared NVM on the other nodes in the NVM cluster. The submission queue is configured to store commands to access the shared NVM according to a first-in-first-out (FIFO) scheme. The completion queue is configured to store completed commands after being processed through the submission queue. In another embodiment, a host-based data storage system includes NVM configured to store data in the data storage access system to include a submission queue and corresponding shadow queue to include MAC address, which can address multiple components via multicasting. Further, performing or accessing resources in the cluster including NIC links per node, connectivity, and timing (processing or accessing) with their hardware availability and respective performance level. A job from the queue is submitted into the cluster with metadata with monitoring the progress and periodically assess the completion time or make adjustment of the cluster resource accordingly (85-86), thus queue according to FIFO is managed. The combination increases overall storage performances and efficiencies of the storage implementation.
 intends broad interpretation be given to the claims. It is requested that Applicant clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-11, 13, 16-17,  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kegan et al. (US Publication 2015/0261434) hereafter Kegan, in view of .
As per claim 1, Kegan discloses a method, comprising: initiating cluster parameters that govern how a non-volatile memory (NVM) cluster functions and operates; submission and completion queues of shared NVM on other nodes in the NVM cluster (0016, 0036-37, 0041-42, 0057: initiate and process requests and work queues), wherein the submission queue is configured to store commands to access the shared NVM according to a scheme, and wherein the completion queue is configured to store completed commands after being processed through the submission queue (paragraphs 0041-42, 0045-47, 0056-57: commands are processed according to queues in the buffer/storage).  Although Kegan discloses having a queue for executing with storage access command in accordance with the protocol to initiate the RDMA operation, he does not expressly discloses mapping submission and completion queues of shared NVM on other nodes in the NVM cluster based on details of the shared NVM on the other nodes in the NVM cluster.
However, in the same field of endeavor, Prabhakhar discloses further elaborately discloses the claimed limitation of mapping submission and completion queues of shared NVM on other nodes in the NVM cluster based on details of the shared NVM on the other nodes in the NVM cluster (paragraphs 0056, 0127, 143: mapping and completing the execution based on nodes requirement in multiple locations)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Prabhakar teaching with teaching of Kegan. One would be motivated to deliver the instructions or commands efficiently without affecting the performance. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Bergsten’s teaching accessing multiple storage devices from multiple hosts, with teachings of Kegan-Prabhakhar. One would be motivated to make use of the utilization of FIFO completion queue to fulfil the commands in a NVM mapped storage system.
As per claim 4, Kegan discloses the method wherein local shared NVM is accessible to the other nodes in the NVM cluster via at least one protocol selected from the group consisting of: coherent accelerator processor interface (CAPI) and NVM express (NVMe) (paragraphs 0008, 0012-14, 0044-47). 
As per claim 5, Kegan discloses the method comprising: sending data from local shared NVM to at least one of the other nodes in the NVM cluster via remote direct memory access (RDMA) using at least one protocol selected from the group consisting of: NVM express (NVMe) over Ethernet and coherent accelerator processor interface (CAPI) over Ethernet; and performing operations on submission and completion queues of the shared NVM on the other nodes in the NVM cluster via RDMA over converged Ethernet (RoCE), the operations comprising at least one operation selected from the group consisting of: accessing data, accessing instructions, queuing data, and queuing instructions (paragraphs 0018, 0036, 0041-42, 0045-47). 
Claim 7 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1. 
Claims 10-11 are listed all the same elements of claims 4-5 respectively. Therefore, the supporting rationales of the rejection to claims 4-5 apply equally as well to claims 10-11 respectively.
Claim 13 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-17 are listed all the same elements of claims 4-5 respectively. Therefore, the supporting rationales of the rejection to claims 4-5 apply equally as well to claims 16-17 respectively.
As per claim 19, Kegan discloses the method wherein the data from local shared NVM is sent to at least one of the other nodes in the NVM cluster via remote direct memory access (RDMA) using (CAPI) over Ethernet (paragraphs 0011-12, 0018, 0036, 0041-42, 0045-47).
Allowable Subject Matter
Claims 2-3, 6, 8-9, 12, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if the limitation are rewritten or incorporated into the independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455